PROMISSORY NOTE
 
$150,000.00
 Marlborough, Massachusetts
 
2020 CHINACAP ACQUIRCO, INC., a Delaware corporation (the “Maker”) promises to
pay to the order of 2020 INTERNATIONAL CAPITAL GROUP LIMITED, a Cayman Islands
company (the “Payee”) the principal sum of One Hundred Fifty Thousand Dollars
and No Cents ($150,000.00) in lawful money of the United States of America on
the terms and conditions described below.
 
1.           PRINCIPAL. All principal outstanding under this Note shall be due
and payable upon the earlier of (a) one year from the date of execution and (b)
the date on which Payee shall demand full or partial payment of any balance
outstanding hereunder.  The Maker hereby acknowledges that the Payee may demand
full or partial payment of any balance outstanding hereunder at its sole option
and without cause at any time.
 
2.           INTEREST.  The principal balance of this Note shall not bear
interest.
 
3.           APPLICATION OF PAYMENTS; PREPAYMENTS.
 
(a)           The Maker may pay any amount outstanding hereunder at any time, in
whole or in part, without premium or penalty.
 
(b)           All payments shall be applied first to payment in full of any
costs incurred in the collection of any sum due under this Note, including
without limitation reasonable attorneys' fees, next to the payment in full of
any late charges, then to interest on the unpaid principal balance due under
this Note and finally to the reduction of the unpaid principal balance of this
Note; provided, however, that any prepayments shall be made at the sole
discretion of the Maker and the failure of the Maker to make such prepayments
shall not be deemed an Event of Default under this Note.
 

--------------------------------------------------------------------------------


4.           EVENTS OF DEFAULT. The occurrence of any of the following events
shall constitute an Event of Default:
 
(a)           FAILURE TO MAKE REQUIRED PAYMENTS. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.
 
(b)           VOLUNTARY BANKRUPTCY, ETC. The commencement by Maker of a
voluntary case under the Federal Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Maker
or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of Maker generally to
pay its debts as such debts become due, or the taking of corporate action by
Maker in furtherance of any of the foregoing.
 
(c)           INVOLUNTARY BANKRUPTCY, ETC. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.
 
5.           REMEDIES.
 
(a)           Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.
 
(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) or 4(c), the unpaid principal balance of, and all other sums payable with
regard to, this Note shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.
 

--------------------------------------------------------------------------------


6.           WAIVERS. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
7.           UNCONDITIONAL LIABILITY. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agree
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.
 
8.           NOTICES. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery or (iv) sent by telefacsimile,
to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:
 
If to Maker:
2020 ChinaCap Acquirco, Inc.
221 Boston Post Road East
Suite 410
Marlborough, MA 01752



--------------------------------------------------------------------------------


If to Payee:
2020 International Capital Group Limited
Attn: Louis Koo
1503 Ruttonjee House
11 Duddell Street, Central
Hong Kong


Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date reflected on a signed delivery receipt, or (iv) two
(2) business days following tender of delivery or dispatch by express mail or
delivery service.
 
9.     CONSTRUCTION. This Note shall be construed and enforced in accordance
with the domestic internal laws of the State of Delaware.
 
10.           SEVERABILITY. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its President as of the 2nd day of August 2008.
 

  2020 CHINACAP ACQUIRCO, INC.          
 
By:
/s/ Louis Koo       Louis Koo       Its: Chief Financial Officer          

 
 


 
 
 






 

